DETAILED ACTION
Claims 1-20 are pending.  Claims 1-20 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17,362,621 (‘621). Although the claims at issue are not identical, they are not patentably distinct from each other because:

	Regarding Claims 1, 11, and 20, Claims 1, 11, and 20 of the current application (‘489) recite substantially similar steps of '621 Claims 1, 11, and 20 respectively.  
Claim 1 of ‘621 states: 
	A method comprising: 
	receiving, by a computer system including one or more processors, first assessment data indicative of performances of a plurality of respondents with respect to a plurality of assessment items; 
	identifying, by the computer system, reference assessment data associated with one or more reference assessment items; 
	determining, by the computer system using the first assessment data and the reference assessment data, (i) a difficulty level for each assessment item of the plurality of assessment items and the one or more reference assessment items, and (ii) an ability level for each respondent of the plurality of respondents; 
	determining, by the computer system, for each assessment item of the plurality of assessment items, one or more item-specific parameters indicative of one or more characteristics of the assessment item, the one or more item-specific parameters of the assessment item including a normalized difficulty level defined in terms of the difficulty level of the assessment item and one or more difficulty levels of the one or more reference assessment items; and 
	providing, by the computer system, access to the item-specific parameters of the plurality of assessment items.

Whereas Claim 1 of ‘489 states:
	A method comprising: 
receiving, by a computer system including one or more processors, assessment data indicative of performances of a plurality of respondents with respect to a plurality of assessment items; 
	determining, by the computer system using the assessment data, (i) a difficulty level for each assessment item of the plurality of assessment items, and (ii) an ability level for each respondent of the plurality of respondents; 
	determining, by the computer system, for each assessment item of the plurality of assessment items, one or more item-specific parameters indicative of one or more characteristics of the assessment item using difficulty levels for the plurality of assessment items and ability levels for the plurality of respondents, the one or more item-specific parameters of the assessment item including at least one of an item importance value or an item entropy; 
	determining, by the computer system, one or more contextual parameters using the item difficulty parameters and the respondent ability parameters, the one or more contextual parameters indicative of at least one of an aggregate characteristic of the plurality of assessment items or an aggregate characteristic of the plurality of respondents; and 
	providing, by the computer system, access to the item-specific parameters of the plurality of assessment items and the one or more contextual parameters.
	It would have been obvious to have modified the method taught of the ‘621 application as this is a simple substitution of which is deemed to be obvious in light of prior art teachings of at least the recited element or its functions (see In re Karlson, 136 USPQ 184, 186; 311 F2d 581 (CCPA 1963)), thereby rendering the substitution of any elements recited in the claims of the related patent (that are not recited in the instant claims) obvious. Claims 11 and 20 are similar for the same reasons as they recite substantially similar limitations.
	Thus, Claims 1, 11, and 20 of ‘621 are obvious variants of claims 1, 11, and 20 of ‘489.  
	Regarding Claims 2-10 and 12-19, Claims 2-10 and 12-19 of the current application (‘489) recite substantially similar steps of '621 Claims 2-10 and 12-19 respectively.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 11 is directed to the limitations to receive assessment data indicative of performances of a plurality of respondents with respect to a plurality of assessment items (Collecting Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. assessing items for sale; a Certain Method of Organizing Human Activity); determine, using the assessment data, (i) a difficulty level for each assessment item of the plurality of assessment items, and (ii) an ability level for each respondent of the plurality of respondents (Analyzing the Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. assessing items for sale; a Certain Method of Organizing Human Activity); and determine, for each assessment item of the plurality of assessment items, one or more item-specific parameters indicative of one or more characteristics of the assessment item using difficulty levels for the plurality of assessment items and ability levels for the plurality of respondents, the one or more item-specific parameters of the assessment item including at least one of an item importance value or an item entropy (Analyzing the Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. assessing items for sale; a Certain Method of Organizing Human Activity); determine one or more contextual parameters using the difficulty levels and the ability levels, the one or more contextual parameters indicative of at least one of an aggregate characteristic of the plurality of assessment items or an aggregate characteristic of the plurality of respondents (Analyzing the Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. assessing items for sale; a Certain Method of Organizing Human Activity); and provide access to the item-specific parameters of the plurality of assessment items and the one or more contextual parameters (Analyzing and Transmitting the Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Commercial Interaction, i.e. assessing items for sale; a Certain Method of Organizing Human Activity), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, but for the recitation of generic computer components.  That is, other than reciting a system, one or more processors, a memory storing computer code instructions, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for a Commercial Interaction, i.e. assessing items for sale.  For example, providing access to the item specific parameters encompasses what a Supervisor or Manager would do when going over items for sale in their inventory, an observation, evaluation, and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for Managing Human Behavior, a “Certain Method of Organizing Human Activity”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The system, processor, and memory are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“[0054] The computer system 100 can be any workstation, telephone, desktop computer, laptop 
or notebook computer, netbook, ULTRABOOK, tablet, server, handheld computer, mobile 
telephone, smartphone or other portable telecommunications device, media playing device, a 
gaming system, mobile computing device, or any other type and/or form of computing, 
telecommunications or media device that is capable of communication. The computer system 100 has sufficient processor power and memory capacity to perform the operations described 
herein. In some embodiments, the computing device 100 may have different processors, 
operating systems, and input devices consistent with the device. The Samsung GALAXY 
smartphones, e.g., operate under the control of Android operating system developed by Google, 
Inc. GALAXY smartphones receive input via a touch interface.”

	Which states that any general-purpose computer can be used, such as any personal computer, smart phone, tablet, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the system, processor, etc., nor the receiving and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claims 1 and 20 contain the identified abstract ideas, with the additional elements of a computer readable medium and computing system which are highly generic when considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above. 
Claims 2-10 and 12-19 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. 

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20220284374 A1
CAHALANE; Diarmuid John et al.
SKILLS GAP MANAGEMENT PLATFORM
US 20200302810 A1
Lee; Kiju
AUTOMATED ASSESSMENT OF COGNITIVE, FINE-MOTOR, AND MEMORY SKILLS
US 20190009133 A1
Mettler May; Bérénice
SYSTEMS AND METHODS FOR DATA-DRIVEN MOVEMENT SKILL TRAINING
US 20170018198 A1
Lee; Kiju
AUTOMATED ASSESSMENT OF COGNITIVE, FINE-MOTOR, AND MEMORY SKILLS
US 20140172417 A1
Monk, II; Gordon H. et al.
VITAL TEXT ANALYTICS SYSTEM FOR THE ENHANCEMENT OF REQUIREMENTS ENGINEERING DOCUMENTS AND OTHER DOCUMENTS
US 20130211238 A1
DeCharms; R. Christopher
METHODS FOR PHYSIOLOGICAL MONITORING, TRAINING, EXERCISE AND REGULATION
US 20060229505 A1
Mundt; James C. et al.
Method and system for facilitating respondent identification with experiential scaling anchors to improve self-evaluation of clinical treatment efficacy
US 9792829 B2
Rudolph; Laurence
System and method for conducting multi-layer user selectable electronic testing
US 9691289 B2
Kullok; Jose Roberto et al.
Monotonous game-like task to promote effortless automatic recognition of sight words
US 9569729 B1
Oehrle; Richard et al.
Analytical system and method for assessing certain characteristics of organizations
US 9530329 B2
Rudolph; Laurence
System and method for conducting multi-layer user selectable electronic testing


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        9/9/2022